Exhibit 10.17

AGREEMENT

PARTIES:

   Northwest Pipe Company    5721 Columbia Way    Suite 200    Vancouver, WA
98661    William R. Tagmyer    1415 Horseshoe Curve    Lake Oswego, OR 97034

EFFECTIVE DATE: November 14, 2000 (As Amended December 31, 2008)

Company desires to retain the services of Executive, and Executive desires to
continue to provide his services, upon the terms and conditions set forth in
this Agreement. Therefore, in exchange for the mutual promises set forth below,
the parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Base Salary” means regular cash compensation paid on a periodic basis
exclusive of benefits, bonuses or incentive payments.

1.2 “Board” means the Board of Directors of Company.

1.3 “Cause” means (a) Executive’s willful participation in any illegal conduct
which is materially and demonstrably injurious to the Company, or
(b) Executive’s breach of the provisions of either Section 5.2 or Section 5.3 of
this Agreement. For the purpose of this Section 1.3, no act, or failure to act,
on Executive’s part shall be considered “willful” unless done, or omitted to be
done, in knowing bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the corporation.

1.4 “Confidential Information” Company has researched, compiled and developed
certain proprietary data, including, but not limited to customer information,
trade secrets, and other information which is not generally disclosed by Company
to the public. For the purpose of this Agreement, Confidential Information means
all proprietary data that has been researched, compiled, developed and/or
maintained by Company, and which is not generally known within the industry.
Confidential Information includes information, ideas, knowledge, data, or
know-how related to products, processes, software, designs, formulae, tests,
research, business and/or marketing plans and strategies, costs, profits,
pricing, personnel and financial information, capitalization and other corporate
data and information, and information about or obtained from customers, authors,
suppliers, consultants, licenses, or affiliates.

 

1 – AGREEMENT



--------------------------------------------------------------------------------

1.5 “Disability” means the inability of Executive to perform his duties under
this Agreement, with or without reasonable accommodation, because of physical or
mental incapacity for a continuous period of 180 days.

ARTICLE 2

EMPLOYMENT, DUTIES AND TERM

2.1 Employment. Company employs Executive, and Executive accepts employment with
Company for a period commencing on the Effective Date and continuing through
December 31, 2010 (the “Employment Period”). For the purpose of this Agreement,
the phrase “the first three years of the Employment Period” shall include the
remainder of the calendar year 2000 and the entire calendar years 2001, 2002 and
2003.

2.2 Duties. During the Employment Period, Executive shall make himself
reasonably available to Company from time to time to perform such part-time
duties as may be assigned to him by Company, provided that such part-time duties
are reasonably consistent with Executive’s education, experience and background.
Further, Executive shall comply at all times with Company’s policies and
procedures to the extent they are not inconsistent with the provisions of this
Agreement.

2.3 Term. This Agreement shall commence on the Effective Date and shall continue
in effect until December 31, 2010, unless earlier terminated in accordance with
the provisions of Article 6.

ARTICLE 3

COMPENSATION AND EXPENSES

3.1 Base Salary. During the first three years of the Employment Period, Company
shall pay Executive an annual Base Salary of $350,000. During the next
succeeding seven years of the Employment Period, Company shall pay Executive an
annual Base Salary of $150,000.

3.2 Bonus. During the first three years of the Employment Period, Executive
shall be eligible for an annual bonus in the amount determined by the Board in
its sole discretion.

3.3 Fringe Benefits. During the first three years of the Employment Period,
Executive shall be entitled to such fringe benefits (e.g., automobile or
automobile allowance, health insurance, life insurance, club dues, 401K) as are
available to him immediately before the effective date of this Agreement.

3.4 Business Expenses. Company shall, in accordance with, and to the extent of,
its policies in effect from time to time, bear all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties
during the Employment Period, provided that Executive accounts promptly for such
expenses to Company in the manner prescribed from time to time by Company.

 

2 – AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 4

CONFLICT OF INTEREST

During the term of this Agreement, Executive will engage in no activity or
employment which may conflict with the interest of Company, and he will comply
with Company’s policies and guidelines pertaining to business conduct and
ethics.

ARTICLE 5

PROPRIETARY RIGHTS

5.1 Confidential Information. Executive shall not use or disclose Confidential
Information, in any form, for any purpose, except in the course of Executive’s
employment with Company. Executive acknowledges that he will obtain no right,
title or interest in the Confidential Information, and that the Confidential
Information shall remain the sole property of Company. Executive shall return
all Confidential Information, including all copies in any form, to Company
immediately upon termination of this Agreement.

5.2 Non-solicitation. During the period commencing on the Effective Date of this
Agreement and extending until the later of (i) the date that is one year after
the date of termination of this Agreement, or (ii) the date that is one year
after the last payment is made to Executive pursuant to this Agreement,
Executive shall not directly or indirectly (a) solicit business from any person
or entity which then is or was a Company customer, client or prospect during the
60 months prior to the date of termination; (b) induce any such person or entity
to cease or reduce their business relationship with Company; (c) induce any
person to leave the employment of Company; or (d) hire or use the services of
any Company employee without Company’s prior written consent. Executive will not
aid others in doing anything Executive is prohibited from doing under this
Section 5.2, whether as an employee, officer, director, shareholder, partner,
consultant or otherwise.

For purposes of this Section 5.2, the term “solicit” includes without limitation
(i) responding to requests for proposals and invitations for bids,
(ii) initiating contacts with customers, clients, or prospects of Company for
the purpose of advising them that Executive is no longer employed by or consults
for Company and is available for work which is competitive with the services
offered by Company, and (iii) participating in joint ventures or acting as a
consultant or subcontractor or employee of others who directly solicit business
is prohibited by this Agreement. The term “Company employee” includes any then
current employee of Company or any person who has left the employ of Company
within the then previous six months. The terms “Company client” and “Company
customer” include any parent corporation, subsidiary corporation, affiliate
corporation or partner or joint venture of a client or customer. “Company
prospect” means any person or entity to whom Company has submitted a bid or
proposal within the then immediately preceding 12 months.

5.3 Noncompetition. During the period commencing on the Effective Date of this
Agreement and extending until the later of (i) the date that is one year after
the date of termination of this Agreement, or (ii) the date that is one year
after the last payment is made to Executive pursuant to this Agreement,
Executive shall not directly or indirectly Compete with Company anywhere Company
is doing or planning to do business, nor engage in any other

 

3 – AGREEMENT



--------------------------------------------------------------------------------

activity which would conflict with the Company’s business, or interfere with
Executive’s obligations to the Company. For the purpose of this Section 5.3,
“Compete” means directly or indirectly: (i) have any financial interest in,
(ii) join, operate, control or participate in, or be connected as an officer,
employee, Executive, independent contractor, partner, principal or shareholder
with (except as holder of not more than five percent of the outstanding stock of
any class of a corporation, the stock of which is actively publicly traded) or
(iii) provide services in any capacity to those participating in the ownership,
management, operation or control of, and/or (iv) act as a consultant or
subcontractor to, a Competitive Business. “Competitive Business” means any
corporation, proprietorship, association or other entity or person engaged in
the sale, production and/or development of products or the rendering of services
of a kind similar to or competitive with that sold, produced, developed or
rendered by Company within three years of the date Executive’s employment
terminates.

5.4 Consent to Injunction. Executive acknowledges that Company would suffer
irreparable harm for which monetary damages alone would not adequately
compensate Company if Executive breached any of his obligations under this
Article V. Executive agrees that Company shall be entitled to injunctive relief
to enjoin any breach or threatened breach of this Article V, in addition to any
other available remedies.

ARTICLE 6

TERMINATION

6.1 Termination. This Article sets forth the terms for early termination of this
Agreement, and Executive’s exclusive remedies for termination.

6.2 Right to Terminate. The Company or Executive may terminate Executive’s
employment with Company at any time, subject to Company’s obligations to provide
benefits under this Agreement.

6.3 Notice of Termination. Any purported termination by Company or by Executive
other than a termination due to Executive’s death shall be communicated to the
other party by written Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” means a notice which indicates the specific termination
provision in this Agreement relied upon and setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of this
Agreement.

6.4 Termination Due to Death. This Agreement shall terminate in the event of
Executive’s death. In such event, Company shall pay in a single lump sum
Executive’s designated beneficiary or his estate, whichever is applicable, fifty
percent of the remaining payments that would otherwise have been payable to
Executive for the term of this Agreement had Executive survived. Such payment
shall be made within 60 days after the end of the year of Executive’s death.

6.5 Termination due to Disability. Company may terminate this Agreement due to
Disability no less than 30 days after Notice of Termination is given, provided
that Executive has not returned to the performance of his duties during such 30
day period. In the event of termination due to Disability, Company shall
continue to pay Executive all of the remaining

 

4 – AGREEMENT



--------------------------------------------------------------------------------

payments that otherwise would have been payable to Executive when such payments
become due according to the payment schedule for salary payments to Executive
under this Agreement for the term of this Agreement had he not become disabled;
provided, however, such payments may be offset by any payments received directly
by Executive from any policies of disability income insurance maintained by
Company for the benefit of Executive.

6.6 Termination for Cause. Company may terminate this Agreement for Cause upon
delivery to Executive of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to Executive
and an opportunity for Executive, together with his counsel, to be heard before
the Board), finding that in the good faith opinion of the Board Executive was
guilty of the conduct set forth Section 1.3 and specifying the particulars
thereof in detail. In the event of termination for Cause pursuant to this
Section 6.6, Company shall pay Executive all compensation and expenses to which
he is entitled pursuant to the provisions of Article 3 of this Agreement through
the date of termination not later than 30 days after the date of termination.

6.7 Termination by Company for Reasons Other than Death, Disability or Cause.
Company may terminate this Agreement for any reason other than death,
Disability, or Cause not less than 90 days after the date on which a Notice of
Termination is given, unless an earlier date has been agreed to by the party
receiving the Notice of Termination either in advance of, or after, receiving
such Notice of Termination. In the event Company terminates this Agreement for
any reason other than death, Disability or Cause, Company shall continue to pay
Executive all of the remaining payments that would otherwise have been payable
to Executive for the term of this Agreement when such payments would have become
due had this Agreement not been terminated.

6.8 Termination by Executive. In the event Executive terminates this Agreement,
Company shall pay Executive all compensation and expenses to which he is
entitled pursuant to the provisions of Article 3 of this Agreement through the
date of termination.

6.9 No Reduction or Offset. The amount of any payments made to Executive by
Company under this Agreement shall not be reduced, offset or subject to recovery
by Company by reason of any compensation earned by Executive as the result of
employment by another employer after the date of termination, or otherwise.

6.10 Fees and Expenses. Company shall pay all professional fees and related
expenses incurred by Executive as a result of Executive’s attempt to enforce any
right or benefit provided by this Agreement.

ARTICLE 7

GENERAL PROVISIONS

7.1 Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the parties, and their respective personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees, successors and assigns. In that this Agreement is a personal
services contract, it shall not be assigned by Executive.

 

5 – AGREEMENT



--------------------------------------------------------------------------------

7.2 Survival. The respective rights and obligations of the parties set forth in
this Agreement shall survive the termination of this Agreement.

7.3 Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the President of the Company, with a copy to the Secretary of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance with this Section 7.3, except that notice of change of address shall
be effective only upon receipt.

7.4 Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by Executive and the President of the Company. The failure of
either party to demand strict performance of any provision of this Agreement
shall not constitute a waiver of any provision, term, covenant, or condition of
this agreement or of the right to demand strict performance in the future. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oregon.

7.5 Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations.

7.6 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Portland, Oregon,
by a single arbitrator in accordance with the rules of the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect. Both parties agree that the procedure outlined in this paragraph
is the exclusive method of dispute resolution; provided, however, that Company
shall be entitled to seek injunctive relief in any court of competent
jurisdiction to prevent a breach or threatened breach of Article 5,
notwithstanding anything in this paragraph to the contrary. The Company shall
bear all costs and expenses arising in connection with any arbitration under
this Section. Except as provided in Section 6.9, the prevailing party in any
suit, action, arbitration or other proceeding to interpret or enforce this
Agreement shall be entitled to recover its attorney fees, costs and expenses.

7.7 Related Agreements. To the extent that any provision of any other agreement
between Company and Executive shall limit, qualify or be inconsistent with any
provision of this Agreement, the provisions of this Agreement shall control the
provisions of such other agreements shall be deemed to have been superseded and
of no further force or effect.

7.8 Termination of Payments. Notwithstanding any other provision of this
Agreement to the contrary, Company shall not be required to make any payments to
Executive under this Agreement and may terminate any payments being made to
Executive under this Agreement in the event that Executive breaches the
provisions of either Section 5.2 or Section 5.3 of this Agreement.

 

6 – AGREEMENT



--------------------------------------------------------------------------------

The parties have signed this Agreement to be effective as of the Effective Date.

 

    NORTHWEST PIPE COMPANY /s/ William R. Tagmyer     By:   /s/ Brian W. Dunham
WILLIAM R. TAGMYER     Title:   President “Executive”     “Company”

 

7 – AGREEMENT